United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              April 12, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 05-10910
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD A. MANUEL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-24-ALL
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The district court revoked Richard A. Manuel’s supervised

release, and he was sentenced to serve 23 months in prison and

36 months on supervised release.   Manuel appeals his sentence.

He argues that his sentence is unreasonable because it exceeded

the advisory guideline range and because the district court

failed to provide sufficient reasons for the sentence.       He

requests that this court vacate his sentence and remand the case

for resentencing.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10910
                                -2-

     We have yet to decide whether revocation sentences imposed

following the release of United States v. Booker, 543 U.S. 220

(2005), should be reviewed under the reasonableness standard or

the plainly unreasonable standard.     See United States v. Hinson,

429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804

(2006).   Nevertheless, resolution of this issue is not needed to

dispose of this appeal because Manuel has not shown that he

should prevail under either standard.     See id.   Manuel’s sentence

exceeded the recommended guidelines sentence but not the

pertinent statutory maximum sentence.     Further, a review of the

record demonstrates that the district court considered the

relevant sentencing factors.     See United States v. Smith, 440
F.3d 704, 707 (5th Cir. 2006).    Consequently, the sentence was

neither unreasonable nor plainly unreasonable, and the judgment

of the district court is AFFIRMED.